NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 12/09/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,003,446 and US Patent 10,637,627 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following prior art is deemed the most relevant to the present application:
With respect to claim 6, Takano (US Patent 9,614,596 B2) [“Takano”] teaches a method for transmitting control information and data by a base station in a wireless communication system supporting beamforming [Takano col. 7, ll. 40-53 (Fig. 5): transmission beams 50A and 50B are used for transmitting a subframe having PDCCH (i.e. control information) and PDSCH (i.e. data); col. 9, ll. 59-60 (Fig. 8): eNodeB 11 (i.e. base station) used for transmitting beam to form virtual pico cell], the method comprising: 
transmitting, to a user equipment (UE), control information on a downlink control channel [Takano col. 7, ll. 40-53 (Fig. 5): transmission beam 50A (i.e. first transmission beam) serving user equipment (UE) 21A (see Fig. 8) transmits PDCCH (i.e. control information in DL control channel)]; and 
transmitting, to the UE, data which is scheduled based on the control information [Takano col. 13, ll. 58-65: the control signal includes a control signal used to transmit information regarding downlink assignment], on a downlink data channel, wherein the data is received by the UE using a second reception beam which is identical or similar to a first reception beam used for receiving the control information
However, while Takano discloses data is received by the UE using a second reception beam which is identical or similar to a first reception beam used for receiving the control information [Takano col. 7, ll. 40-53], there is no disclosure, either explicit or implicit, of beam selection based on a time interval between reception of the control information and the data being less than a threshold.

Similarly, Li et al. (US 2013/0286960) [“Li’] teaches a method for transmitting control information and data by a base station in a wireless communication system supporting beamforming [Li ¶ 0218: transmission of PDCCH and PDSCH using beamforming], the method comprising: 
[Li ¶ 0218: Base Station 102 transmits PDCCH (i.e. control information on DL control channel) on, e.g., beam 1 (first transmission beam)]; and 
transmitting, to the UE, data which is scheduled based on the control information [Li ¶ 0163: UE 116 may decode PDCCH to determine whether data is scheduled], on a downlink data channel, wherein the data is received by the UE using a second reception beam which is identical or similar to a first reception beam used for receiving the control information [Li ¶ 0218: BS 102 may transmit PDSCH (data on DL data channel) to UE 116 on same beam as PDCCH], 
However, while Li discloses data is received by the UE using a second reception beam which is identical or similar to a first reception beam used for receiving the control information [Li ¶ 0218], there is no disclosure, either explicit or implicit, of beam selection based on a time interval between reception of the control information and the data being less than a threshold.

The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 6, 11, and 16 the limitations “using a second reception beam which is identical or similar to the first reception beam, if a time interval between reception of the control information and the data is less than a threshold” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claims 1, 6, 11, and 16 are allowed.  Claims 2-5, 7-10, 12-15, and 17-20 depend from an allowable base claim, therefore, claims 2-5, 7-10, 12-15, and 17-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRIAN P COX/Primary Examiner, Art Unit 2474